Dismissed and
Memorandum Opinion filed July 1, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00302-CV
____________
 
SUSAN WEAVER, Appellant
 
V.
 
NEWTEK SMALL BUSINESS FINANCE, INC., Appellee
 
 
 

On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2007-40484
 
 
 

MEMORANDUM
OPINION
            This is an appeal from a judgment signed January 5, 2009. 
The clerk’s record was filed on May 19, 2009.  No reporter’s record was filed. 
No brief was filed.
            On May 13, 2010, this Court issued an order stating that
unless appellant submitted her brief, together with a motion reasonably
explaining why the brief was late, on or before June 15, 2010, the Court would
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Justices
Anderson, Frost, and Seymore.